OPINION AND ORDER

By Opinion and Order entered September 26, 2013, this Court suspended Steven *136F. Claypoole1 for six months for violating SCR 3.130 — 1.2(a), SCR 3.130-1.7(b), SCR 3.130 — 1.4(b), and SCR 3.130-8.3(c).2 This Court ordered that Claypoole’s suspension be probated for two years, subject to the conditions that Claypoole complete the Ethics and Professionalism Enhancement Program (“EPEP”) as well as an additional three hours of remedial ethics education at his own expense. Claypoole was also ordered as a condition of this probation to pay the costs of the disciplinary proceedings.
On September 22, 2014, the Kentucky Bar Association (“KBA”) filed a Motion to Show Cause for Claypoole’s failure to comply with the conditions of probation. The KBA stated that Claypoole failed to attend and complete EPEP within the deadline-scheduled by the Court, and also failed to pay $2,903.81 in costs. The Court granted the KBA’s motion; and a Show Cause Order was issued on September 23, 2014, giving Claypoole thirty days to respond. Claypoole failed to respond.
Claypoole’s failure to comply with the conditions of discipline set forth in the Opinion and Order entered September 26, 2013, and his failure to respond to the Show Cause Order issued September 23, 2014, allow this Court to impose the six (6) month suspension from the practice of law. Accordingly, it is hereby ORDERED:
1.Steven F. Claypoole, having been found guilty of the misconduct alleged against him, and having violated the terms of his probation, is suspended from the practice of law for six (6) months.
2. Pursuant to SCR 3.390 Claypoole shall, within ten days from the entry of this Opinion and Order, if he has not already done so, notify all clients, in writing, of his inability to represent them; notify, in writing, all courts in which he has matters pending of his six (6) month suspension from the practice of law; furnish copies of all letters of notice to the Office of Bar Counsel; and immediately cancel and cease any advertising activities.
3. As stated in SCR 3.390(a), this order shall take effect on the 10th day following its entry. Claypoole is . instructed to promptly take all reasonable steps to protect the interests of his clients. He shall not during the term of suspension accept new clients or collect unearned fees, and shall comply with the provisions of SCR 3.130-7.50(5).
/s/John D. Minton, Jr. CHIEF JUSTICE
Minton, C.J.; Abramson, Cunningham, Keller, Noble, and Venters, JJ., sitting.
All concur.

. Claypoole, whose Kentucky Bar Association ("KBA”) number is 89169 and whose last known bar roster address is 1227 Keswick Blvd., Louisville, KY 40217, was admitted to the practice of law in the Commonwealth of Kentucky on May 1, 2002.


. These are references to the rules as they were written prior to the 2009 Amendments of the Rules of Professional Conduct. The current equivalent of SCR 3.130-1.7(b) is SCR 3.130-1.7(a)(2), and the current equivalent of SCR 3.130-8.3(c) is SCR 3.130-8.4(c). There were no substantive changes to the rules relevant to the disposition of Claypoole's case.